Dissenting Opinion by
Mr. Justice Moschzisker:
The plaintiff’s husband was killed on July 16, 1913, when 32 years of age; he was a strong, healthy, hard working man, in regular employment, with an earning capacity of from $65.00 to $85.00 a month, in addition to which he kept up a small farm, upon which he and his family lived. He left surviving his widow, who was 23 years old, and an eight-months-old child. The verdict, *401in favor of the plaintiff, was for $9,'700.00. We are nnanimons in the opinion that there is no merit in any of the assignments of error save one, and on this one alone the majority have decided to reverse the judgment in favor of the plaintiff. Since I feel strongly that there is no reversible error in the case, I am moved to place my views upon record.
The point upon which I differ with the majority of the court concerns the instructions given by the trial judge to the jury on the measure of damages; he said: “Now it is not the whole of his wages that she (the plaintiff) would be entitled to by any means, it is what she would have received during the years that the two of them would probably live — what she would receive from him in the way of support and maintenance.” It is conceded that this instruction is correct so far as it goes; but the majority feel that, although at the end of his charge the trial judge asked counsel if they desired him to call attention to anything he might have omitted, and no request was made for further instructions on the measure of damages, yet, the omission to tell the jury they must reduce the damages to their present worth was reversible error. To sustain this view four cases are relied upon, which we shall briefly consider, in an endeavor to show that in each of them there was present error in addition to the mere inadequacy here complained of. In Wilkinson v. North East Boro., 215 Pa. 486, 492, the instructions on the measure of damages were, “In arriving at the amount, you will find what her earning power was prior to the accident, and deduct from that her earning power since the accident, and then take the period of time she will be deprived of her earning power and compute it accordingly.” These instructions not only failed to say anything about present worth, but were vague and generally unintelligible, and we properly held them to be “clearly erroneous.” In Reitler v. Penna. R. R. Co., 238 Pa. 1, 7, the instructions were to the effect that “the plaintiff was entitled to recover the amount which he *402would likely earn during the remainder of Ms life.” In reversing we said: “The plaintiff was entitled to recover not what he was likely to earn during the remainder of his life but for the loss of earning power during that period,” adding, “Then again, these instructions lose sight of the important fact that the loss of future earning power is anticipated in a present sum......;” in other words, the instructions on the measure of damages were erroneous, entirely aside from their inadequacy in failing to instruct on the rule as to present worth. In Burns v. Penna. R. R. Co., 219 Pa. 225, 228, the charge left the jury “at liberty to select as a basis of computation any year, the highest or the lowest, of the earnings of the deceased.” After pointing out this clear error and other mistakes in the instructions on the measure of damages, we then call attention to the fact that nothing was said about reducing the damages to their present worth; in short, the case presents another instance of wrongful instructions as well as inadequacy in the charge. Finally, Mack v. Pittsburgh Railways Co., 247 Pa. 598, 604, 605, is still another instance of a material error in the charge, aside from the failure to instruct on the subject of reducing the damages to their present worth; there, after sustaining an assignment going to the first error, we added, as a makeweight, “the charge relative to the measure of damages was also erroneous in not directing the jury that they should find the present worth of future payments which were to be anticipated and capitalized in the verdict.” Thus it may be seen that in each of the foregoing cases the reversal was caused by something more than a mere inadequacy in the charge.
In a number of recent cases this court sustained substantial verdicts in favor of plaintiffs where the charge presented precisely the same inadequacy that is now before us. In Irwin v. Penna. R. R. Co., 226 Pa. 156, 157, a widow sued to recover damages for the death of her husband. The trial judge said to the jury: “What you *403will award this plaintiff, if you award her anything, is the amount that the deceased would ordinarily have paid for the support and maintenance of his wife and minor children during the balance of his life,” merely adding that, in arriving at the verdict, the triers were to take into consideration that the earnings of the decedent, had he lived, would have been paid monthly, whereas their award would be a lump sum which would draw interest from the date of the verdict; nothing was stated more explicit than this on the subject of reducing the ascertained damages to their present worth. In sustaining a verdict for $12,600.00, we said that, while “perhaps not so clearly explicit as desirable,” the instructions were “satisfactory to counsel at the time, and if fuller and plainer instructions were desired, they should have been asked for.” In Swauger v. Peoples Natural Gas Co., 251 Pa. 287, a verdict for $2,000.00 is sustained; the suit was by six children of a man who was killed through the negligence of the defendant, all of whom were of full age and none dependent on the father. The decedent was 71 years old at the time of his death, and received a salary of $87.50 per month. The strongest instructions on the measure of damages were, “The plaintiffs are entitled to recover a verdict in such amount as would compensate them for the loss they have sustained by being deprived of the income they had reason to expect they would receive from their father during the remainder of his life computed on a basis of what they have received from him during the latter years......,” and again, “It is what they lose in dollars and cents by reason of the taking away of the decedent’s life they are entitled to recover.” Nothing was said about reducing the damages to their present worth, and on appeal it was contended that the trial judge erred “in not directing the jury that they should find the present worth of the probable future contributions of the • deceased to the plaintiffs.” In overruling this contention, we said: “We are not convinced that the jury did not under*404stand from the whole charge that the plaintiffs were only entitled to recover the present worth of the anticipated gifts......., and the evidence being sufficient to justify the verdict, if based on the present worth of the anticipated pecuniary benefits, we would not be justified in reversing the case on this ground.” In Fedorawicz v. Citizens’ Electric Illuminating Co., 246 Pa. 141, 144, 147, where there was a verdict for $5,500.00, the action was on behalf of a 7-years-old boy, who was severely “burned on the neck, side of head, legs and back”; the loss of future earnings was considered in the charge, but no instructions were given on the subject of their present worth. We held: “A new trial should not be granted because the judge failed to instruct the jury how they should estimate plaintiff’s damages for loss of future earning power, where defendant’s counsel presented no point for charge asking for such instructions and made no request for more full instructions upon the point”; but the majority opinion in the present case seeks to distinguish this last decision by saying it rested “on the fact that nothing in the result reached by the jury indicated any departure from the settled rule requiring the capitalization of future earnings.” In that case, there was no way of telling with any reasonable degree of certainty just what the injured lad’s earning capacity would be, or how long his injuries would last; whereas here the facts from which we can calculate the propriety of the verdict are as fixed and certain as they well could be. The present decedent was only 32 years old, and in good health, at the time of the accident, with an average earning power of $75.00 per month. It would seem fair to figure that the plaintiff and her child might count on $50.00 a month from such earnings for their support during the period of the decedent’s expectancy of life: (Emery v. Philadelphia, 208 Pa. 492, 499; Catawissa R. R. Co. v. Armstrong, 52 Pa. 282, 286.) The present worth of such an income, figuring it at $600.00 per year, would be $9,601.50, and, of course, *405when taken by the month, it would be at least $9,700.00, the amount of the verdict, or if an annuity of $600.00 per year were to be purchased from a reliable annuity company, it Avould cost $11,598.00. This being so, it is at least as clear here as in the Fedorawicz case or the SAvauger case, supra, that the evidence sustained the verdict rendered; in other words, that the jury did in fact reduce the damages to their present worth in rendering their verdict, and, therefore, that the failure to give explicit instruction so to do was, at the most, harmless error.
The foregoing review of our authorities shows at least three decisions, most of them rendered subsequent to the cases relied upon by the majority, where the point noAV before us was squarely raised and ruled in favor of the contention of the present appellee, and it shows no case in which the mere failure to instruct that damages must be reduced to their present worth, when no greater mistake appeared, was held to be reversible error. To my mind, in a case like this, where no request for such instructions was presented at trial, where at the end of the charge the court said to counsel: “Do you desire us to call the attention of the jury to anything we may have omitted in our general charge,” and where counsel, although making reply to this inquiry, said nothing about the failure to instruct on present worth, and did not take any special exception to the charge on that point, and finally, where the verdict rendered shows that, in point of fact, the jury did reduce the damages to their present worth, the failure to instruct that they must follow this course would be no more than an inadequacy in charge, which would not amount to a misstatement of law. Under such circumstances, the rule is clearly stated in Mastel v. Walker, 246 Pa. 65, 71, where there were no special instructions as to reducing the damages to their present worth, and where, in passing upon other alleged error, we said: “While the instructions on the measure of damages Avere somewhat scant, and the ade*406quacy of the charge may be justly criticised in that and, possibly, in other respects, yet, it contains no positive misstatements of law, or anything tantamount thereto. At the trial, the appellant made no specific objection to any particular part of the charge; moreover, he neither complained of its inadequacy nor submitted any requests for instructions......upon the measure of damages. ......In Fortney v. Breon, 245 Pa. 47, 56, we recently said, ‘Under such circumstances, the rule is that if an instruction is clearly erroneous on the question of damages, it is ground for reversal, no matter whether specific instructions were requested or not, but if the charge be only inadequate, it is the duty of counsel to ask for more definite instructions, and failure to do so will, as a rule, be deemed a waiver of any objection that might otherwise be made, especially where it is obvious that no harm was done by the matter complained of.’ ” The rule just quoted from Mastel v. Walker, (supra), is well established in our law, and this court has repeatedly held, in both criminal and civil cases, where no special instructions were requested, that, unless it is clear that an omission to charge the jury on a relevant point of law, did in fact work material harm to the appellant, we will not reverse; further, we have said that in such cases there is a presumption in favor of the justice of the verdict which must be overcome by the appellant before we will reverse: Burns v. Sutherland, 7 Pa. 103; Cathcart v. Commonwealth, 37 Pa. 108; Burkholder v. Stahl, 58 Pa. 371; Commonwealth v. Zappe, 153 Pa. 498; Commonwealth v. Peach, 170 Pa. 173; Tucker v. American Car & Foundry Co., 218 Pa. 323; McMeekin v. Pittsburgh Railways Co., 229 Pa. 572; Newingham v. Blair Company, 232 Pa. 511, 517, 518; Reznor Mfg. Co. v. Bessemer & Lake Erie R. R. Co., 233 Pa. 369; Merritt v. Poli, 236 Pa. 170, 174.
I would dismiss all of the assignments of error and affirm the judgment; therefore, I dissent.